Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on March 30, 2021.
Claims 62, 74, 77 and 78 have been amended.
Claims 62-80 are currently pending and have been examined. 

Previous Claim Rejections - 35 USC § 112

The Examiner thanks Applicant for the amendments to claims 62, 74, 77 and 78.  The previous rejection are overcome and are withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


Claims 62-73 and 75-80 are rejected under 35 U.S.C. 102(e) as being anticipated by Berkley et al. (US Pub. No. 2008/0086689).
Claims 62 and 78:  Berkley discloses 
receiving a first request to create a feed, the first request being received from a registered member of a social-networking community; ([0047]: users can find, create and syndicate content as a feed to add to their social networking page (i.e., to have a social networking page, a user is registered with the social network));
and including information for representing the feed, wherein the information includes a descriptor; ([0076]: feed title “latest 10 videos posted to YouTube, with rating>4 starts…”)
receiving a plurality of second requests to add a content item to the feed; ([0026]: the media player dynamically pulls in media selected by the webpage owner from any of the listed sources; [0042]: Add Feed permits a publisher to create a new feed and create an item that is to be part of the new feed; [0058]-[0059]: The user selects content from his or her own computer; [0072]: user chooses content for a feed; [0076]: predefined criteria are used to add content based on content tags; [0080]: Users record narration for each slide and can add a soundtrack.  This is understood as a user not just adding content, but customizing the content prior to a request to add the content to a feed.);
storing each content item included in the plurality of second requests in association with the feed and in association with the registered member, wherein each content item includes a desired content for a visitor to the social-networking community to experience; ([0016; Fig. 14K: statistics, thus tracking and storing tracked information; [0119]: track and profit from viral distribution of media assets; [0034]: visitors rate content (thus content that was desired)). 
providing a webpage including a feed representation showing for each content item the descriptor. (Fig. 1; 10; [0019]).
Claims 63 and 79: Berkley discloses a descriptor of a title ([0076]) and description ([0042]).
Claims 64, 67 and 80:  Berkley discloses content items including text, video, audio and photo album (Fig. 6) and images and names associated with a friend user ([0053]: broadcast friends’ content feeds).
Claims 65, 66, 75 and 76:  Berkley discloses registered members of social networking communities as publishers. ([0047]: users can find, create and syndicate content as a feed to add to their social networking page (i.e., to have a social networking page, a user is registered with the social network)).
Claim 68:  Berkley discloses storing information representing a plurality of community feeds corresponding to the social networking community. ([0055]:content feed owner has control of what content is served; [0070]: feeds are published on community sites).
Claim 69:  Berkley discloses content item flags to determine whether a visitor belongs to a designated category that is allowed to experience the content item. ([0091]: private, public and commercial).
Claim 70:  Berkley discloses flags for sharing content ([0091]: private is view-only so cannot be shared; public is usable (i.e., shareable)).
Claim 71:  Berkley discloses multimedia renderer. (Fig. 1; [0018]).
Claim 72:  Berkley discloses transmitting feed information to an external multimedia renderer when at least one of the title, icon or description is selected. ([0074]: visitors learn how to use the player with this or another feed on one’s own website (thus sharing the feed on an external website); [0080]: others with websites can add that Feed to their own webpages; [0096]: drag and drop to move photos (i.e., selecting an icon)).
Claim 73:  Berkley discloses updating content items. ([0021]: feeds are dynamically changeable; [0091]: media assets (i.e., content) that is public is editable; [0096]: change sequence in a feed; [0097]: choose any audio background).
Claim 77:  Berkley discloses an instruction to delete a content item ([0101]; [0104]) and specifying a visual layout ([0098]: playback template; [0107]-[0109]: layout based on allocation of “Internet real estate” for paid promotions.)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 74 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berkley in view of Official Notice.
Claim 74: Berkley discloses adding further content items ([0042]) but does not disclose a bookmarklet.
However, the Examiner takes Official Notice that bookmarklets are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a bookmarklet in the system disclosed by Berkley, for the motivation of providing a method of facilitating the review and collection of content items that are of interest to a feed publisher.

Response to Arguments
Applicant’s arguments, filed March 30, 2021 have been considered but are not persuasive.  Applicant argues that Berkley does not disclose receiving a plurality of second requests to add a content item to the feed because Applicant alleges that Berkley discloses determining content via user-defined rules. 
The Examiner has cited the following to disclose a plurality of requests to add content: [0026]: the media player dynamically pulls in media selected by the webpage owner from any of the listed sources; [0042]: Add Feed permits a publisher to create a new feed and create an item that is to be part of the new feed; [0058]-[0059]: The user selects content from his or her own computer; [0072]: user chooses content for a feed; [0076]: predefined criteria are used to add content based on content tags; [0080]: Users record narration for each slide and can add a soundtrack.  This is understood as a user not just adding content, but customizing the content prior to a request to add the content to a feed.
The Examiner asserts that the claims do not preclude requests to add content based on pre-defined rules, such as user selected content tags.  The Examiner understands a request as including pre-defined rules or pre-selected sources for determining content to be added.  The Examiner also notes that Berkley discloses a user selecting content to be added at [0058]-[0059]: The user selects content from his or her own computer; [0072]: user chooses content for a feed; and [0080]: Users record narration for each slide and can add a soundtrack.  This is understood as a user not just adding content, but customizing the content prior to a request to add the content to a feed.
As the content is added to the user’s webpage, it is associated with the user (i.e., registered member) once it is published on the user’s webpage.  In addition, the tracking disclosed at [0016; Fig. 14K: statistics, thus tracking and storing tracked information and [0119]: track and profit from viral distribution of media assets further discloses storing in association with the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub. No. 2007/0124208 to Schachter et al.: [0159]-[0166]: using bookmarks to identify content to add to a feed.

Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629